BLACKROCK LARGE CAP SERIES FUNDS, INC. BlackRock Large Cap Growth Fund (the “Fund”) Supplement dated June 1, 2015 to the Prospectus of the Fund, dated January 28, 2015 Effective immediately, BlackRock (as defined below), has agreed contractually to cap net expenses of the Fund. To achieve these expense caps, BlackRock has agreed to waive or reimburse fees or expenses if the Fund’s annual fund operating expenses, excluding certain expenses described in the prospectus, exceed a certain limit. Accordingly, the Fund’s prospectus is amended as follows: The section of the Fund’s prospectus for Investor A, Investor B, Investor C, Institutional and Class R Shares entitled “Fund Overview — Key Facts About BlackRock Large Cap Growth Fund — Fees and Expenses of the Fund” is deleted in its entirety and replaced with the following: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of Growth Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the fund complex advised by BlackRock Advisors, LLC (“BlackRock”) and its affiliates. More information about these and other discounts is available from your financial professional or your selected securities dealer, investment adviser, service provider or industry professional (including BlackRock, The PNC Financial Services Group, Inc. and their respective affiliates) (each a “Financial Intermediary”) and in the “Details About the Share Classes” section on page 34 of the Fund’s prospectus and in the “Purchase of Shares” section on page II-58 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor A Shares Investor B Shares Investor C Shares Institutional Shares Class R Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) % None None None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) None 1 %
